The employers and their insurance carrier have appealed from an award in claimant’s favor. Claimant was employed on the country estate of Peter and Mollie Tower. His duties were those of a general handy man and his hours were from eight a. m. to four-thirty p. m., with a half-hour off for lunch. He worked under the supervision of a man named Sheehan, who was employed as the superintendent of the estate. On September 22, 1938, claimant reported for work and because a hurricane on the preceding day had blown down many trees and bushes he was directed to clean up the brush and cut the fallen trees. His superior directed him to use a block and tackle in connection with the work. The employers’ block and tackle had been loaned to claimant a few days before. Sheehan ordered claimant to go to his farm in order to obtain the block and tackle. Sheehan drove claimant to his home for that purpose. After obtaining the block and tackle, Sheehan drove the ear to a point several miles from the premises where claimant was employed. On the return journey the car left the road and claimant sustained the injuries for which the award was made. The proof shows that claimant was ordered to accompany Sheehan in the car and that he had no control over his movements. The evidence sustains the finding of the State Industrial Board. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Crapser, Bliss, Heffernan and Foster, JJ.